 In the Matter of SOUTHERN CENTRAL COMPANY,EMPLOYERandMEM-PHIS PRINTINGPRESSMEN'SUNION No. 18, INTERNATIONAL PRINTINGPRESSMENAND ASSISTANTS UNION OF NORTH AMERICAS AFL, PETI-TIONERCase No. 30-RC-1.-Decided April °21,19.48Mr. Clarence Clifton,of Memphis, Tenn., for the Employer-Messrs. Robert A. TillmanandR. F. Brown,of Memphis, Tenn.,for the Petitioner.Messrs.W. A. CopelandandJoe Rinaldi,ofMemphis, Tenn., forthe Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Memphis,Tennessee, on January 20, 1948, before Anthony J. Sabella, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Southern Central Company, a Tennessee corporation, has itsprincipal office and plant at Memphis, Tennessee, where it is engagedin the production of paper products including envelopes, stationery,and writing tablets.During the past year, the Employer purchasedraw materials exceeding $100,000 in value, of which more than 80percent came from sources outside the State of Tennessee.Duringthe same period, the value of the l mployer's finished products ex-ceeded $100,000, of which more than 80 percent was sold and shippedto points outside the State of Tennessee.1Pursuant to the provisions of Section 3 (b) ofthe Act, theBoard has delegated itspowers in connection with this caseto a three-man panel consisting of the undersignedBoard Members[ChairmanHerzog and Members Houston and Reynolds.77 N. L H B, No. 29.247 248DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THEORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.United Paper Workers of America, herein called the Intervenor, is alabor organization affiliated with the Congress of Industrial Organiza-tions, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as exclusive bar-gaining representative of its employees until the Petitioner has beencertified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit of printing pressmen,assistant pressmen,platen and cylinder feeders, in the printing department of the Em-ployer's plant.The Intervenor contends that only a comprehensiveplant-wide unit is appropriate,because of a long bargaining historyon this basis.2The record indicates that the Employer's pressmen are required toserve an apprenticeship similar to pressmen in commercial shops andnewspapers and are generally qualified to cross industrial lines.The printing pressmen sought herein constitutea highlyskilled,well-recognized craft group,employed in an industry in which craftunits of pressmen are frequently encountered.3Under these circum-stances, we believe that the printing pressmen involved herein may, ifthey so desire,constitute a separate unit notwithstanding the historyof bargaining on a more inclusive basis.However we shall make nounit determination pending the outcome of the election hereinafterdirected.If the employees participating in this election select the2The Petitioner, through an affiliate, was the bargaining representative of the Employer'splant-wide unit from 1940 to 1946, wherein the Pressmen weic represented as part of thelarger unit.In September 1946, the present plant-wide unit was set up by a consent-election agreement between the Petitioner, the Intervenor, and the Employer.The Inter-venor won the election, and thereafter entered into a contract, which was renewed onNovember 1, 1947, but left the question of printing pressmen open pending the outcomeof the instant proceeding3SeeMatter of Wilson-Jones Company, 75 N. LR B 706. SOUTHERN CENTRAL COMPANY249Petitioner, they will be taken to have indicated their desire toconstitute a separate unit.We shall direct that an election be held among all the printing press-men, assistant pressmen, platen and cylinder feeders, employed by theEmployer, excluding supervisors, as defined by the Act, subject to thelimitations and additions set forth in the Direction of Election.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Southern Central Company,Memphis, Tennessee, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fifteenth Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, among the employees in the voting group describedin Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and, also exclud-ing employees on strike who are not entitled to reinstatement, todetermine whether they desire to be represented by Memphis PrintingPressmen's Union No.'18, International Printing Pressmen and Assist-ants Union of North America, AFL, or by United Paper Workersof America, C. I. 0., for the purposes of collective bargaining, or byneither.*Any participant in the election directed herein may, upon its prompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot.